972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William TEVES, Plaintiff-Appellant,v.Commissioner of MARYLAND DEPARTMENT OF CORRECTIONS;Director of The Federal Bureau of Prisons,Defendants-Appellees.
No. 92-6532.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-1089-WN)
William Teves, Appellant Pro Se.
D.Md.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
William Teves appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Teves v. Commissioner of Maryland, No. CA-92-1089-WN (D. Md. May 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Appellant's motion for appointment of counsel.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)